Lowe, Ch. J.
1. Executor and administrator: set-off. There was no eiTor in overruling the demurrer. The defendant’s claim, as a set-off, existed long before the death of Rufus IT. Lucore, the payee of the note. Had suit been brought upon this note in his life-time, the defendant’s right of set-off would be unquestioned. The death of Lucore does not have the effect to repeal or supersede this right; the doctrine being, that mutual claims compensate each other. The amount which may be due, is always the balance left after deducting the lesser from the greater sum. If in tills case the defendant’s claim should exceed that of the plaintiff’s, the judgment rendered in his favor can only be collected as other demands againt the estate.
Affirmed.